 
Exhibit 10.1
 
CONSULTING SERVICE AGREEMENT


This Consulting Service Agreement (this “Agreement”) is made this 26th day of
April, 2007 (the “Commencement Date”) by and between MTM Technologies, Inc. (the
“Company”), with offices at 1200 High Ridge Road, Stamford, CT, 06905, Francis
J. Alfano (“FJA”) and Tory Ventures LLC (the “Consultant”), each of which has an
address c/o Shechtman Halperin Savage LLP, One North Broadway, Suite 1004, White
Plains, NY 10601.
 
1.
Engagement.

 
The Company hereby engages Consultant to render to the Company the services
described in Section 2 of this Agreement, during the term described in Section 3
of this Agreement.
 
2.
Services.

 
The scope of the services to be performed by Consultant will consist of advice
and consultation regarding the business and operations of the Company, as the
Company and the Consultant shall agree upon from time to time (together, the
“Services”), provided that this Agreement shall not require Consultant to make
any minimum time commitment to providing Services to the Company. All of the
Services shall be performed exclusively by FJA. FJA may perform the Services
from a remote location. FJA will cooperate with reasonable requests of the
Company in transitioning relationships with vendors and customers of the Company
and taking such other actions as the Company may reasonably request, including,
without limitation, appearing and providing testimony on behalf of the Company
in judicial, arbitral and administrative proceedings; provided the Company
agrees to reimburse FJA’s documented, out-of-pocket expenses incurred in
connection with such cooperation in accordance with Section 4 of this Agreement.
 
3.
Term and Termination.

 
(a)   This Agreement will be effective, and Consultant will provide the
Services, commencing on the Commencement Date, and continuing thereafter through
and including June 30, 2009, (the “Term”).
 
(b)   This Agreement may be terminated by the parties prior to its expiration,
as follows:
 
(i)    By the Company:  If Consultant or FJA (1) commits willful or grossly
negligent acts to the substantial detriment of the Company; (2) breaches any
provision of Section 7 of the Employment Agreement between FJA and the Company,
dated as of June 28, 2006 (the “Employment Agreement”), as modified by the
Agreement and General Release made on the date hereof by the Company and FJA
(the “Release Agreement”) or (3) breaches any material term or provision of this
Agreement or the Release Agreement and, in the case of (1), (2) or (3), such act
or breach is not cured within ten (10) days after the Company gives FJA or
Consultant written notice complaining of such act or breach.
 

--------------------------------------------------------------------------------


 
(ii)   By Consultant:  If the Company breaches any material term or provision of
this Agreement or the Release Agreement and such breach is not cured within ten
(10) days after FJA or Consultant gives the Company written notice complaining
of such breach; provided, however that with respect to a failure by the Company
to make payments hereunder such cure period shall be five (5) days after written
notice thereof.
 
(c)   This Agreement and Consultant’s Services hereunder will terminate
automatically upon Consultant’s death. In such event, the Company shall pay to
Consultant’s estate all compensation that would have been owed to Consultant
under this Agreement through the Term of this Agreement, had Consultant lived.
Such compensation shall be paid in accordance with Section 4(a) of this
Agreement.
 
4.
Compensation and Other Benefits.



(a)   Compensation.  For services rendered under this Agreement, the Company
will pay Consultant (i) a signing bonus of Fifty-Eight Thousand, Three Hundred
and Thirty-Three Dollars and Thirty-Three Cents ($58,333.33) on May 15, 2007 in
accordance with the normal payroll practices of the Company and (ii) fees at the
rate of Twenty-Nine Thousand, One Hundred and Sixty-Six Dollars And Sixty-Seven
Cents ($29,166.67) per month, payable in arrears in twice monthly payments of
Fourteen Thousand, Five Hundred and Eighty Three Dollars and Thirty-Three Cents
($14,583.33) with the initial payment on May 15, 2007 in accordance with the
normal payroll practices of the Company, provided that a lump sum payment on
March 31, 2008 shall be made which shall include fees from April 1, 2008 through
March 31, 2009. No fee shall be payable with respect to services under this
Agreement from April 1, 2009 to June 30, 2009. Upon a “change of control” of the
Company all compensation under this Agreement shall become immediately due and
payable; provided, however, that the March 31, 2008 payment shall, in no event
be paid to Consultant prior to the date that is six months following the date
hereof. . For the purposes of this Agreement, “change of control” shall have the
meaning given such term in Section 409A of the Internal Revenue Code and the
regulations promulgated thereunder.
 
(b)   Other Benefits.  The Consultant shall be provided telephonic, voicemail,
e-mail and other such services as may be determined by the Company during the
Term, provided that such services are to be used by Consultant for the purpose
of providing Services under this Agreement.
 
(c)   Expenses.  During the Term, the Company shall not be obligated to
reimburse the Consultant for any business expenses Consultant incurs in the
performance of the Services, unless the Company, in its sole discretion,
approves reimbursement of such business expenses, in advance, and in writing.
 
(d)   Stock Options.  The Options will be treated in accordance with Section
8(b)(i) of the Stock Option Award Agreements dated June 28, 2006, April 15, 2005
and May 21, 2004 and the and Restricted Stock Units will be treated in
accordance with Section 6(b)(i) Restricted Stock Unit Award Agreement dated
April 15, 2005.
 

--------------------------------------------------------------------------------


 
(e)   Payments.  All fees payable by the Company under the terms of this
Agreement shall be paid to Consultant. Consultant has provided to the Company a
complete and fully executed IRS Form W-9. The Company will provide Consultant
with a Form 1099 reflecting the fees paid to Consultant pursuant to this
Agreement during each affected tax year. Payments made under Section 4(a) and
Section 4(b) of this Agreement shall be made by wire transfer of immediately
available funds to such account as designated in writing from time to time by
the Consultant to the Company.
 
(f)   Acceleration of Payments.  If the Company fails to make any payment under
this Agreement or the Release Agreement within five (5) days of the date it is
required to be made, or if the Consultant terminates this Agreement pursuant to
Section 3(b)(ii), the Consultant shall have the right, by written notice to the
Company, to declare all unpaid compensation under Section 4(a) of this Agreement
and under Section 4(a) of the Release Agreement to be immediately due and
payable, and the Company shall pay such unpaid compensation within five (5) days
of receipt of such notice; provided, however, that the March 31, 2008 payment
shall, in no event be paid to Consultant prior to the date that is six months
following the date hereof.
 
5.
Independent Contractor.

 
The relationship between the Company and each of FJA and Consultant is that of
independent contractors, and the Company and each of FJA and Consultant will
represent, and will cause its officers, employees, agents and representatives,
if any, to represent to third parties that each of FJA’s and Consultant’s
capacity hereunder is that of a “consultant” or “advisor”. No party will be the
agent of the other for any purpose whatsoever, have power or authority to make
or give any promise, to execute any contract or otherwise create, or to assume
any liability or obligation in the name of or on behalf of any other party. No
party will misrepresent, and each party will cause its officers, employees,
agents and representatives, if any, not to misrepresent, to any third party that
it has any power or authority which is denied to it by the preceding sentence.
The making of any such misrepresentation is a breach of a material term of this
Agreement, is not capable of cure, and is sufficient reason for termination of
this Agreement pursuant to Section 3(b)(i). As an independent contractor,
neither FJA nor Consultant will (except as otherwise provided in the Release
Agreement and this Agreement) be entitled to participate in any
Company-sponsored employee benefits programs. Each of FJA and Consultant will be
wholly and fully responsible for any taxes owed to any governmental authority
with respect to the fees set forth in Section 4 of this Agreement. Each of FJA
and Consultant represents and warrants that FJA and Consultant will pay any such
taxes as and when due.
 
6.
Assignment.

 
This Agreement is personal to the parties hereto and neither party may assign
its rights or delegate its obligations hereunder without the prior written
consent of the other party, which may be withheld without cause or explanation;
provided that Consultant may assign the right to receive payments under this
Agreement to FJA or to any corporation or other entity which is wholly-owned by
FJA or Consultant. Any purported assignment or delegation in violation of this
Section shall be void.
 

--------------------------------------------------------------------------------


 
7.
Notice.

 
All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed effective upon (a) personal delivery, if
delivered by hand, (b) the next business day, if sent by a prepaid overnight
courier service, or (c) three days after the date of deposit in the mails, if
mailed by registered or certified mail, and in each case addressed as follows:
 

 
If to FJA or Consultant:
Francis J. Alfano
c/o Shechtman Halperin Savage LLP
One North Broadway, Suite 1004
White Plains, NY 10601
Attn: Bruce S. Klein, Esq.
 
 
With a copy to:
Bruce S. Klein, Esq.
Shechtman Halperin Savage LLP
One North Broadway, Suite 1004
White Plains, NY 10601
 
 
If to the Company:
MTM Technologies, Inc.
1200 High Ridge Road, Stamford, CT, 06905
Stamford, Connecticut 06905
Attn.: Chief Executive Officer
Attn.: General Counsel
 
 
With a copy to:
E. Ann Gill, Esq.
Thelen Reid Brown Raysman & Steiner LLP
875 Third Avenue
New York, New York 10022-6225



Either party may change the address to which notices to such party are to be
sent by giving notice of such change of address in the manner provided by this
Section 7.
 
8.
Waiver of Breach.

 
Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of
Consultant or of the Company.
 
9.
Severability.

 
To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect and this Agreement shall be construed to the
greatest extent possible to carry out the intent of the parties hereto.
 

--------------------------------------------------------------------------------


 
10.
Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
 
11.
Governing Law.

 
This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of Connecticut, without giving effect to the choice of law
principles thereof.
 
12.
Entire Agreement.

 
This Agreement contains the entire agreement between the Company, FJA and
Consultant with respect to Consultant’s provision of services to the Company.
 
13.
Amendment.

 
No provision of this Agreement may be canceled or amended by the parties hereto
except by an instrument in writing signed on behalf of each of the parties
hereto. A provision of this Agreement may be waived only by a written instrument
signed by the party against whom or which enforcement of such waiver is sought.
 
14.
Dispute Resolution.

 
(a)   Except as specifically provided herein, any dispute or controversy arising
under or in connection with this Agreement shall be, upon the demand of either
party, subject to a non-binding mediation proceeding before a mediator on the
panel of the CPR Institute for Dispute Resolution, such mediator to be agreed
upon by the parties.
 
(b)   If a mediator is not agreed upon or if mediation is not successful, any
dispute or controversy between the Company and Consultant arising under or in
connection with this Agreement (except any claim by the Company relating to
Consultant’s breach of Section 7 of the Employment Agreement, as modified by the
Release Agreement) shall be settled by binding arbitration before a single
arbitrator in Stamford, CT pursuant to the Employment Dispute Resolution Rules
of the American Arbitration Association (“AAA”). Each party shall bear its own
costs, expenses and fees, including, without limitation, attorneys’ fees and
experts’ fees with respect to any such arbitration. The parties shall share
equally the fees of the arbitrator and the AAA. Judgment upon any resulting
arbitration award may be entered in any court of competent jurisdiction.
 
(c)   Neither party shall be required to mediate or arbitrate any dispute
arising between it and the other party relating to any breach of Section 7 of
the Employment Agreement, as modified by the Release Agreement, but shall have
the right to institute judicial proceedings in the United States District Court
or in a state court having jurisdiction in Stamford, Connecticut, with respect
to such dispute or claim. Each party hereby consents to, and waives any
objection to, the personal jurisdiction and venue of the aforesaid courts,
 

--------------------------------------------------------------------------------


 
and waives any claim that the aforesaid courts constitute an inconvenient forum
and any right to trial by jury. If such judicial proceedings are instituted, the
parties agree that such proceedings shall not be stayed pending the outcome of
any arbitration proceedings hereunder.
 
15.
Insider Trading.

 
Consultant acknowledges and agrees that he is subject to the terms and
conditions of the Company’s Insider Trading Policy, as the same exists from time
to time, and that he will comply with the terms of such policy during the period
beginning on the Commencement Date and ending ninety (90) days thereafter.
 
16.
Other Activities.

 
Subject to the restrictions imposed upon Consultant by the provisions of Section
7 of the Employment Agreement, as modified by the Release Agreement, the parties
agree that Consultant may enter into agreements to provide consulting services
to other persons or entities.
 
17.
Resignation from the Board of Directors.

 
FJA hereby resigns from the Board of Directors of the Company.
 
18.
Attorneys’ Fees.

 
The Company agrees to reimburse the Consultant and FJA for fees and expenses of
counsel in connection with the negotiation of this Agreement and the Release
Agreement in an amount not to exceed $5,000. Such reimbursement shall be made on
May 15, 2008; provided, that the Company has received a copy of the invoice
therefor. If the Company is found, by a final judgment of a court of competent
jurisdiction, which judgment is not subject to appeal, to have breached this
Agreement or the Release Agreement in a manner that is materially detrimental to
the Consultant or FJA, the Company agrees to reimburse the Consultant and FJA
for fees and expenses of counsel incurred in obtaining such judgment in an
amount not to exceed $10,000.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

--------------------------------------------------------------------------------


 
MTM TECHNOLOGIES, INC.
 
 
     
By:
/s/ Jay W. Braukman III  
/s/ Francis J. Alfano
 
Name: Jay W. Braukman III
Title:   Chief Financial Officer
 
 FRANCIS J. ALFANO
               
TORY VENTURES LLC
 
 
     
By:
/s/ Francis J. Alfano
       
Name: Francis J. Alfano
Title:   Member




--------------------------------------------------------------------------------


 